9. Minimum safety and health requirements for the use of work equipment (codified version) (vote)
- Mayer report
- Before the vote
rapporteur. - (DE) Mr President, ladies and gentlemen, as the successor to Mrs Wallis as rapporteur for codification, I should like to draw attention to a problem that Mrs Wallis also had. The codification procedure is a simple, quick procedure. It is based on agreement between the Council, Parliament and the Commission, and enables legal acts that have been amended several times to be consolidated into a single legal act. Substantive changes are explicitly exempted from the codification, which is why I broadly welcome the agreement on a fast procedure.
Scrutiny is carried out by the legal services of the Council, Parliament and the Commission, which compare the revised legal acts carefully. The result is then presented to the Committee on Legal Affairs and the rapporteur.
I am an advocate of simplification and of better lawmaking, but with one reservation. As rapporteur, I receive the codified legal acts together with the result of the scrutiny by the legal services between one and three weeks before the vote in the Committee on Legal Affairs. It is impossible to scrutinise so many legal acts carefully in such a short space of time. There should be the option of careful scrutiny, however, when one is to subsequently vote on the legal acts in one's own name.
I should like to request, therefore, that in future the codified version be sent to the legal services and the EP rapporteur at the same time. The simplicity of the procedure would not be affected, and the position of the rapporteur would be greatly strengthened. I think that this would be in the interests of the entire Parliament as well as the rapporteur for codification.
(Applause)